                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PROJECT MANAGEMENT QUALITY                )
SERVICES, LLC.,                           )
                Plaintiff,                )
                                          )
      v.                                  )                1:18CV412
                                          )
ELAND INDUSTRIES INC., TIMOTHY            )
WAYNE ENNIS, and JOSEPH COOK,             )
                                          )
                   Defendants.            )

                       MEMORANDUM OPINION AND ORDER

      Pending before the Court are four motions: Defendants’ Motion for Intra-

District Transfer Pursuant to 28 U.S.C. § 1404(a) [Doc. #7], Defendants’ Motion

to Dismiss for Failure to State a Claim1, Defendants’ Motion for Rule 11

Sanctions2, and Plaintiff’s Motion to Remand [Doc. #12]. Because Plaintiff’s

Motion to Remand is granted, each of Defendants’ motions is denied as moot.




1
  As part of their Answer, Defendants asserted affirmative defenses but entitled
one “Motion to Dismiss for Failure to State a Claim Rule 12(b)(6) of the Federal
Rules of Civil Procedure or in the Alternative, Motion for Judgment on the
Pleadings Pursuant to Fed. R. Civ. P. 12(c)”, (Answer ¶¶ 97-109), and another
“Motion for Rule 11 Sanctions against PMQS, Coleman and Edmonds”, (id.
¶¶ 112-122). Neither purported motion complied with the Local Rules requiring
that each motion be set out in a separate pleading and, with exceptions not
relevant here, accompanied by a brief. See L. Civ. R. 7.3(a). Cf. L. Civ. R. 7.3(j).
Nevertheless, Plaintiff responded to each motion, presuming them to be live
motions. (See Pl.’s Resp. in Opp’n [Docs. #15, 16], Pl.’s Resp. [Docs. #17, 18].)
Therefore, the Court is treating both motions as live and has so noted on the
docket. (See Docket Entry (May 21, 2018, entered Nov. 19, 2018).)
2
  See supra n.1 for an explanation.
                                           I.

      This action began in Forsyth County Superior Court when Plaintiff Project

Management Quality Services, LLC. (“Project Management”) filed suit against

Defendants Eland Industries, Inc. (“Eland”), Timothy Wayne Ellis, and Joseph Cook

(collectively “Defendants”). (See Compl. [Docs. #1-2, 2].) Project Management

provides staffing and “integrated solutions” to clients, which include private and

government contractors in the nuclear power industry. (Id. ¶¶ 9, 10.) In 2017, it

began discussions with Bechtel, a global engineering, construction, and project

management company, about supplying piping for the Y12 Uranium Processing

Facility (“the Project”). (Id. ¶ 12.) It also sent prequalification questionnaires to

several potential suppliers for the Project, including Eland. (Id. ¶¶ 14, 18.) Eland

and its president, Ellis, responded with information, including pricing and

manufacturing capabilities, upon which Project Management relied when it

submitted its bid to Bechtel identifying Eland as the manufacturer. (Id. ¶¶ 5, 18,

21-23.) In January 2018, Bechtel awarded Project Management the contract on

the Project. (id. ¶ 30.)

      During the bid preparation period, Cook worked for Project Management in

its business development department and communicated with Bechtel on behalf of

Project Management and otherwise assisted with the bid process. (Id. ¶¶ 31, 33-

34.) As part of his employment, he signed an Employment Agreement that

included non-compete and non-solicitation clauses. (Id. ¶ 32.) Cook was

terminated in November 2017, two months before Bechtel awarded the contract to

                                           2
Project Management, and began working for Eland a week later. (Id. ¶¶ 35, 36.)

Project Management alleges that after it was awarded the contract in January

2018, Cook contacted Bechtel on behalf of Eland to encourage it to move all

contracts for the Project to Eland. (Id. ¶¶ 38, 39, 48, 51, 52.) Project

Management notified Ennis and Cook of Cook’s Employment Agreement, but Cook

was allegedly unwilling to abide by its terms. (Id. ¶¶ 41-44.)

      Meanwhile, Project Management grew concerned about Eland’s

manufacturing capabilities for the Project. (Id. ¶¶ 45-47, 54-58.) Although the

companies had circulated a proposed teaming agreement, they allegedly never

finalized it. (Id. ¶ 53.) Project Management began soliciting bids from other

manufacturers and sought approval from Bechtel to substitute manufacturers. (Id.

¶¶ 59, 67.) At that time, the parties’ relationship devolved, attorneys became

involved, (id. ¶¶ 68-76), and this action was instituted followed by Eland’s suit

against Project Management and others in the Eastern District of North Carolina,

(see Mot. to Transfer). Project Management alleges claims of tortious interference

with contract and unfair and deceptive trade practices and seeks a declaratory

judgment and an injunction.

                                            II.

      Lacking complete diversity of citizenship, Defendants removed this action

asserting that it “arises under federal law in that it alleges, inter alia, a dispute

involving a contract with the United States, specifically a supply agreement for

spooled piping to be fabricated and delivered to the ‘Y-12 Uranium Processing

                                            3
Facility.’” (Notice of Removal at 1 [Doc. #1].) Defendants further contended that

“the contract at the core of the parties’ dispute” is “governed by several United

States regulatory bodies and arises under numerous federal laws” and that Project

Management “expressly seeks in its Complaint . . . declaratory relief directly

connected with the disputed government contract in connection with supplying

certain spooled piping to the Y-12 Uranium Processing Facility and such relief

necessarily depends upon resolution of a substantial question of federal law.” (Id.

at 2.)

         In support of its Motion to Remand, Project Management argues that its

well-pleaded Complaint asserts neither a cause of action created by federal law nor

one that implicates significant federal issues. (Pl.’s Br. in Supp. of Mot. to Remand

at 3-4 [Doc. #13].) Therefore, Project Management argues that the matter must

be remanded to state court. (Id. at 4.)

         In response, Defendants contend that “[f]irst and perhaps most significant,

Plaintiff’s motion to remand attempts to triage facial allegations contained in its

state-filed complaint over axiomatic principles of judicial economy”, an argument

they make because they have separately moved to transfer this matter to the

Eastern District of North Carolina where they have a pending suit against Project

Management, among others. (See Defs.’ Br. in Opp’n at 2 [Doc. #21]; see also id.

at 1 (describing the effect of granting the motion to remand as “effectively

deny[ing] [the action’s] transfer and consolidation with a parallel action currently

pending in the United States District Court for the Eastern District of North

                                           4
Carolina”), 7-8 (suggesting that “Plaintiff simply ignores the réverbative bedlam

that will be independently hoisted on two unsuspecting courts burdened with

having to achieve telepathic consistency between them”). Ultimately, Defendants

request that the motion be denied and that the action be transferred “for the

purposes of judicial economy and efficiency, to save the parties unnecessary costs

and expenses, and in order to avoid the risk of inconsistent adjudications”. (Id. at

8.)

      Sandwiched between their transfer arguments is their contention that the

matters at issue in the Complaint are preempted by federal law. Specifically,

Defendants argue that “the disputes between the parties fall squarely within the

federally occupied field that governs both the how and the secure manner nuclear

facilities are constructed and operate.” (Id. at 3-5.) Accordingly, they believe the

matter properly belongs in federal court.

                                            III.

      Title 28 U.S.C. § 1441 provides, in relevant part,

      (a) Except as otherwise expressly provided by Act of Congress, any
      civil action brought in a State court of which the district courts of the
      United States have original jurisdiction, may be removed by the
      defendant or the defendants, to the district court of the United States
      for the district and division embracing the place where such action is
      pending.

Federal district courts have original jurisdiction over “all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between – (1) citizens of different States”, 28 U.S.C. § 1332,



                                            5
known as diversity jurisdiction, and “all civil actions arising under the Constitution,

laws, or treaties of the United States,” 28 U.S.C. § 1331, known as federal

question jurisdiction. Because there is no diversity jurisdiction here, Defendants

have the burden of demonstrating that federal question jurisdiction supports their

removal. Lontz v. Tharp, 413 F.3d 435, 439 (4th Cir. 2005).

      “The presence or absence of federal-question jurisdiction is governed by the

‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff’s properly pleaded

complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Therefore, a

court must “discern whether federal or state law creates the cause of action.”

Pinney v. Nokia, Inc., 402 F.3d 430, 442 (4th Cir. 2005). “[B]y and large”,

“federal-question jurisdiction is invoked . . . by plaintiffs pleading a cause of action

created by federal law”. Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 312 (2005).

                                           A.

      There is “another longstanding, if less frequently encountered, variety of

federal ‘arising under’ jurisdiction,” id., on which Defendants rely in their Notice of

Removal. When state law creates the claims alleged in the complaint, there is a

“small class of ‘cases in which a well-pleaded complaint establishes . . . that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question

of federal law, in that federal law is a necessary element of one of the well-pleaded

. . . claims’”. Pinney, 402 F.3d at 442 (quoting Christianson v. Colt Indus.

                                           6
Operating Corp., 486 U.S. 800, 808 (1988)). As “the Supreme Court

unwaveringly has maintained”, “[t]o bring a case within [§ 1441], a right or

immunity created by the Constitution or laws of the United States must be an

element, and an essential one, of the plaintiff’s cause of action.” Lontz, 413 F.3d

at 439 (quoting Gully v. First Nat’l Bank, 299 U.S. 109, 112 (1936) (second

alteration in original)).

       “Under the substantial federal question doctrine, a defendant seeking to

remove a case in which state law creates the plaintiff’s cause of action must

establish two elements: (1) that the plaintiff’s right to relief necessarily depends on

a question of federal law and (2) that the question of federal law is substantial.”

Pinney, 402 F.3d at 442. “A plaintiff’s right to relief necessarily depends on a

question of federal law when ‘it appears that some . . . disputed question of

federal law is a necessary element of one of the well-pleaded state claims.’” Id.

(quoting Franchise Tax Bd. of Cal. v. Constr. Laborer’s Vacation Trust, 463 U.S. 1,

8 (1983)). Thus, “[i]f a plaintiff can establish, without the resolution of an issue of

federal law, all of the essential elements of his state law claim, then the claim does

not necessarily depend on a question of federal law.” Id. Furthermore, “federal

jurisdiction demands not only a contested federal issue, but a substantial one,

indicating a serious federal interest in claiming the advantages thought to be

inherent in a federal forum.” Grable & Sons Metal Prods., Inc., 545 U.S. at 313.

“[E]ven when the state action discloses a contested and substantial federal

question, . . . the federal issue will ultimately qualify for a federal forum only if

                                            7
federal jurisdiction is consistent with congressional judgment about the sound

division of labor between state and federal courts governing the application of

§ 1331.” Id. at 313-14. Ultimately, “the question is, does a state-law claim

necessarily raise a stated federal issue, actually disputed and substantial, which a

federal forum may entertain without disturbing any congressionally approved

balance of federal and state judicial responsibilities.” Id. at 314.

      These principles have been applied in cases involving federal contracts in

which plaintiffs asserted state causes of action. In FastMetrix, Inc. v. ITT Corp.,

924 F. Supp. 2d 668, 671 (E.D. Va. 2013), the parties entered into a teaming

agreement according to which FastMetrix would provide exclusive support for

ITT’s proposal to the National Geospatial-Intelligence Agency (“NGA”) for the

InnoVision Omnibus Contract (“prime contract”) in exchange for a future

subcontract with ITT under the prime contract. ITT was awarded the prime

contract, after which ITT and FastMetrix entered into a subcontract according to

which FastMetrix would be responsible for activities relating to three-dimensional

laser radar imaging and laser topographic mapping. Id. However, FastMetrix

alleged that ITT diverted the work to its own employees and other companies. Id.

It sued ITT for breach of the subcontract, unjust enrichment, misappropriation of

trade secrets, fraud, and business conspiracy. Id. ITT removed the action to

federal court on the basis that the complaint presented a substantial question of

federal law because “the breach of contract claim ‘necessarily depend[ed] on an

evaluation of NGA’s decisions to articulate requirements and allocate work under

                                           8
the [prime contract], a procurement for research and development tasks for military

and national intelligence uses, an area of ‘uniquely federal’ interest.” Id. at 672

(second alteration in original). FastMetrix moved to remand. Id.

      The court found that ITT’s proffered bases for federal question removal were

not elements of the state law claims and were not required to establish the claims.

Id. The court also found that the federal question identified by ITT in the removal

notice – the evaluation of NGA’s allocation of work under the prime contract – did

not need to be resolved for FastMetrix to prevail on its state law claims. Id. at 674.

“At best, an evaluation of the NGA’s allocation of work under the prime contract

arises merely as a defense to FastMetrix’s claims”, which would not support

removal. Id. at 674-75. Because FastMetrix neither pled a federal cause of action

on the face of its complaint nor did any of its state law claims necessarily depend

on the resolution of a substantial federal question, remand was ordered. Id. at 675.

      A similar outcome resulted from the plaintiff’s motion to remand in L-3

Communications Corp. v. Serco Inc., 39 F. Supp. 3d 740 (E.D. Va. 2014). Serco

was a prime contractor with the United States Air Force Space Command

responsible for testing and upgrading designated Air Force sites around the world

to protect them from high-altitude electromagnetic pulse events like nuclear

explosions. Id. at 743. Because Serco was not capable of providing this testing

and maintenance, it hired subcontractors like L-3 Communications which had

proprietary and specialized equipment and software to conduct these services. Id.

L-3 Communications alleged unlawful interference after Serco, knowing that L-3

                                           9
Communications’ employees were bound by employee confidentiality agreements,

worked with those employees to steal technology, business methods, and

employees to create a new company to which it would grant future subcontracts.

Id. at 742, 743-44. L-3 Communications moved to remand after Serco removed

the action to federal court. Id. at 742-43.

      Serco argued that a substantial and disputed federal question existed

because the prime contract and subcontract were governed by federal regulation

and “’there [was] no way that a court [could] adjudicate [the tortious interference

claims] without resolving substantial and disputed questions of federal law.’” Id. at

747 (third alteration in original). While the “case [had] several federal elements –

Defendant [was] a prime contractor for the Air Force and the parties [had] a long

history of contractual agreements related to work on federal projects”, the court

explained that “’it takes more than a federal element to open the arising under

door’.” Id. (quoting Empire Healthchoice Assurance Inc. v. McVeigh, 547 U.S.

677, 701 (2006)). “Federal jurisdiction [was] not conferred simply because a

contract-driven claim involve[d] federal regulations, such as [Federal Acquisition

Regulations], or because the contracts [were] ‘federal in nature.’” Id. at 748. The

court was similarly unpersuaded by Serco’s argument that uniquely federal

interests existed because the matter involved a contract related to national

security. Id. at 749. The court characterized this matter as having only a

“tangential connection to national security via a defense subcontract” and

explained that “[c]ourts have repeatedly found such contracts are not directly

                                         10
related to national security.” Id. Ultimately, not only did the dispute not involve a

uniquely federal interest, but the relief L-3 Communications sought for its state law

claims could be awarded without interpreting any disputed federal law or statute.

Id. at 746. Accordingly, the matter was remanded. Id. at 750.

        This matter is similar to FastMetrix or L-3 Communications. Defendants

argued in their Notice of Removal that the contracts at issue here “are governed by

several United States regulatory bodies and arise[] under numerous federal laws”

and the declaratory relief that Project Management seeks “necessarily depends

upon resolution of a substantial question of federal law.” (Notice of Removal ¶¶ 4,

5.) To the extent that Defendants still maintain that this argument provides an

avenue for removal3, that route to federal court is closed.

        In their Notice of Removal, Defendants identify no less than nine purported

federal regulatory bodies and laws governing “[a]ll supply agreements to the Y-12

Uranium Processing Facility” to convince the Court that “[t]his action arises under

federal law”. (Id. ¶¶ 3, 4.) However, the causes of action asserted by Project

Management do not arise under federal law. It is true that Project Management

alleges it expanded its business to include the supply of bulk and spool piping as

part of government contracts in the nuclear power industry and that it bid for and

won a contract with Bechtel to supply piping for the Y12 Uranium Processing

Facility. (Compl. ¶¶ 11-13, 21, 30.) But, Project Management seeks relief for




3
    Defendants do not rely on this basis for removal in their opposition to remand.
                                           11
Ennis’s alleged tortious interference with the Employment Agreement between

Cook and Project Management and the contract between Bechtel and Project

Management and for Defendants’ corresponding unfair and deceptive trade

practices. (Id. ¶¶ 89-101.) Project Management also seeks a declaratory judgment

that it has no contractual obligations to Eland or Ellis and requests an injunction

restraining Defendants from contacting Bechtel4. (Id. ¶¶ 84-88, 102-07.)

      To prove tortious interference with contract, Project Management will have

to show a valid contract between it and a third person which confers upon it a

contract right against the third person about which Ennis knew but nevertheless

intentionally and without justification induced the third person not to perform,

damaging Project Management. United Labs., Inc. v. Kuykendall, 370 S.E.2d 375,

387 (N.C. 1988). To prove Eland and Ennis acted unfairly or deceptively in

violation of N.C. Gen. Stat. § 75-1.1, Project Management will have to show “(1)

an unfair or deceptive act or practice, (2) in or affecting commerce, which (3)

proximately caused [it] actual injury”. Boyce & Isley, PLLC v. Cooper, 568 S.E.2d

893, 901 (N.C. Ct. App. 2002); see also Dalton v. Camp, 548 S.E.2d 704, 711

(N.C. 2001) (providing prima facie elements of a claim for unfair trade practices



4
  Project Management is also under the impression that it seeks “an injunction
against a former employee, Joseph Cook” and cites paragraphs 102-07 as support.
(See Pl.’s Br. in Supp. of Mot. to Remand at 2.) While its fourth cause of action
seeking an injunction begins by focusing on Cook and his Employment Agreement,
it then shifts to allege that Project Management will sustain further injury if
Defendants are not restrained from contacting Bechtel. In its requested relief,
Project Management requests only one injunction – one restraining Defendants
from contacting Bechtel.
                                          12
and defining an unfair practice and a deceptive practice). For a court to declare

that Project Management has no current contractual obligation to Eland or Ellis, it

will have to determine whether the parties manifested mutual assent to the terms

of an agreement presently binding on Project Management. See, e.g., Schwarz v.

St. Jude Med., Inc., 802 S.E.2d 782, 789-92 (N.C. Ct. App. 2017). No necessary

element of any of these claims is a disputed question of federal law. This is not a

case in which the “right to relief necessarily depends on the resolution of a

substantial question of federal law.” Consequently, it is unnecessary to evaluate

the application of the other requirements for jurisdiction based on a substantial

federal question.

                                         B.

      Perhaps anticipating the weakness of that basis for removal, Defendants

omit it from their opposition to remand and, instead, argue preemption. Although

they cite the doctrine of complete preemption as support for removal, they later fail

to recognize the distinction between complete preemption – which Defendants

never again discuss – and field preemption – on which Defendants ground their

entire argument. (See Defs.’ Br. in Opp’n at 2-5.) Field preemption exists when “a

scheme of federal regulation [is] so pervasive as to make reasonable the inference

that Congress left no room to supplement it”. Va. Uranium, Inc. v. Warren, 848

F.3d 590, 594 (4th Cir. 2017) (quoting Pacific Gas & Elec. Co. v. State Energy

Res. Conservation & Dev. Comm’n, 461 U.S. 190, 204 (1983)). Indeed, as

Defendants argue, the Supreme Court has found that Congress “intended that the

                                         13
federal government should regulate the radiological safety aspects involved in the

construction and operation of a nuclear plant” while “States retain their traditional

responsibility in the field of regulating electrical utilities for determining questions

of need, reliability, cost and other related state concerns.” Pacific Gas & Elec. Co.,

461 U.S at 204. But, this type of “[o]rdinary preemption has been categorized as

a federal ‘defense to the allegations’” and does “not provide a basis for removal.”

Lontz, 413 F.3d at 440 (quoting Caterpillar, 482 U.S. at 392, and Beneficial Nat’l

Bank v. Anderson, 539 U.S. 1, 6 (2003)).

       On the other hand, complete preemption is a basis for removal, albeit a rare

one, id., that “applies in a very narrow range of cases”, Johnson v. Am. Towers,

LLC, 781 F.3d 693, 701 (4th Cir. 2015). “[F]ederal law occasionally displace[s]

entirely any state cause of action” such that “federal law then ‘provide[s] the

exclusive cause of action for such claims,’ and therefore ‘there is . . . no such

thing as a state-law claim’ in the regulated area.” Lontz, 413 F.3d at 440 (quoting

Franchise Tax Bd., 463 U.S. at 23, and Beneficial Nat’l Bank, 539 U.S. at 11)

(alterations in original). “[T]he federal claim is treated as if it appears on the face

of the complaint because it effectively displaces the state cause of action.” Id. at

441.

       It is not enough “that the preempting statute . . . create a federal cause of

action, but [it] must also show that Congress intended it to ‘provide the exclusive

cause of action’ for claims of overwhelming national interest.” Id. (quoting

Beneficial Nat’l Bank, 539 U.S. at 9, 11.) “[D]efendants seeking removal under

                                           14
the doctrine of complete preemption bear a significant burden. They must

establish congressional intent to extinguish similar state claims by making the

federal cause of action exclusive. And . . ., reasonable doubts must be resolved

against the complete preemption basis for [removal].” Id.

      The Fourth Circuit Court of Appeals has “recognized a presumption against

finding complete preemption”, Johnson, 781 F.3d at 701, and the Supreme Court

is “reluctant” to find complete preemption, Metro. Life Ins. Co. v. Taylor, 481 U.S.

58, 65 (1987), having done so in only three statutes – the National Bank Act,

ERISA § 502(a), and Labor Management Relations Act (“LMRA”) § 301, Lontz,

413 F.3d at 441.

      Courts are careful to recognize that “[f]ederalism concerns strongly counsel

against imputing to Congress an intent to displace a whole panoply of state law in

[a certain] area absent some clearly expressed direction.” Johnson, 781 F.3d at

701 (alterations in original). For example, in Caterpillar, the Court acknowledged

that complete preemption applies in cases raising claims under § 301 of the LMRA,

which “governs claims founded directly on rights created by collective-bargaining

agreements” and those that are “substantially dependent on analysis of a

collective-bargaining agreement.” 482 U.S. at 394. But, when Caterpillar argued

that § 301 preempted the plaintiffs’ claims that Caterpillar breached their

employment agreements, the Court found that § 301 “says nothing about the

content or validity of individual employment contracts”. Id. While the plaintiffs

“possessed substantial rights under the collective agreement, and could have

                                         15
brought suit under § 301 . . . they chose not to do so.” Id. at 395. The plaintiffs,

covered by a collective-bargaining agreement, were “permitted to assert legal

rights independent of that agreement, including state-law contract rights, so long

as the contract relied upon is not a collective-bargaining agreement.” Id. at 396.

This is so because “it would be inconsistent with congressional intent under

[§ 301] to pre-empt state rules that proscribe conduct, or establish rights and

obligations, independent of a labor contract.” Id. at 395 (alteration in original).

      As forecast earlier, Defendants have proffered no argument in their

opposition to remand in support of complete preemption and, therefore, have failed

to rebut the presumption against it. A search of their other arguments from which

to infer support for complete preemption turns up empty. In their field preemption

argument, Defendants refer to the Nuclear Regulatory Commission, but only in the

context of field preemption. In their Notice of Removal, they identify general

federal statutes and regulations – “The Federal Acquisition Regulation(s)”,

“Defense Federal Acquisition Regulation Supplement(s)”, “Department of Energy

Acquisition Regulation (‘DEAR’) clauses codified as 48 C.F.R. pts. 1-53”, and the

“Civil False Claims Act (‘FCA’) codified at 31 USC [sic] §§ 3729-3733”. But, they

fail to identify any particular federal statute or regulation that Congress intended to

be the exclusive cause of action for any of Project Management’s claims. In short,

Defendants have not identified a federal cause of action that Congress intended to

be the exclusive cause of action for Project Management’s claims of tortious




                                          16
interference with contract or unfair and deceptive trade practices or for its

requested declaratory judgment or injunction.

                                          C.

      As a final effort to save this matter from remand, Defendants argue that

Project Management has artfully drafted its Complaint to avoid federal jurisdiction

and that the Court may look beyond the allegations to the substance of the

Complaint. (Defs.’ Br. in Opp’n at 2-3, 5-7.) They contend that “Plaintiff’s

complaint clearly refers to a dispute between the parties that is manifestly

interfused with both the safety and the ‘construction and operation’ of the Y-12

nuclear enrichment facility located in Oak Ridge, Tennessee – regulated by the

NRC.” (Id. at 5.) They believe that Project Management has undertaken “vigilant

efforts to carefully frame the facts and issues” with “generous usage of

euphemisms . . . to transfigure the appearance of the removed state-court action

to a mere garden-variety dispute between businesses, the gravamen is both firmly

rooted and revealed in several of its own paragraphs”. (Id. at 5-6.) Meanwhile,

“the Plaintiff completely omits the purpose and design of the very piping to be

‘supplied’ to the Y-12 Uranium Process Facility, which necessarily includes a

‘direct and substantial’ effect on the safe functioning of enrichment plant”. (Id. at

6.) Defendants argue that “the complaint is conspicuously devoid of any collateral

facts, actions, or claims for relief that are disconnected, unrelated or truncated

from the transactions and occurrences directly sourced from the dispute arising




                                          17
from supplying piping for the Y-12 Uranium Process Facility” and, instead, asserts

“pedestrian claims for relief presumably based on state law”. (Id. at 7.)

      The Supreme Court has recognized as an “’independent corollary’ to the

well-pleaded complaint rule . . . the further principle that ‘a plaintiff may not defeat

removal by omitting to plead necessary federal questions.’” Rivet v. Regions Bank

of La., 522 U.S. 470, 475 (1998) (quoting Franchise Tax Bd., 463 U.S. at 22).

Beyond this basic premise, though, “the artful-pleading doctrine lacks precise

definition and has bred considerable confusion.” Joan E. Steinman & Mary Kay

Kane, 14C Federal Practice & Procedure § 3722.1 (4th ed. Sept. 2018 Update).

The “most common manifestation” of the artful pleading doctrine arises in cases

“where federal law completely preempts a plaintiff’s state-law claim.” Id.; Rivet,

522 U.S. at 475. Another class of cases some courts have “characterized as

entailing artful pleading involves situations in which federal issues are embedded

within state-law causes of action.” Steinman & Kane (characterizing Bryan v.

Bellsouth Commc’ns, Inc., 377 F.3d 424 (4th Cir. 2004), as “noteworthy”); see,

e.g., Bryan, 377 F.3d at 428-32 (finding that the “only plausible reading” of the

complaint, in which plaintiff claimed that Bellsouth’s service charge was excessive

and an unfair and deceptive trade practice, was that it asserted an action seeking

to alter the rate which presented a federal question).

      As explained above, no federal cause of action completely preempts Project

Management’s claims and no necessary question of federal law must be resolved.

This case is simply not in the class of cases in which courts have found the artful

                                          18
pleading doctrine applicable. Despite whatever federal causes of action

Defendants believe Project Management could have brought here, Project

Management chose to seek judicial resolution of basic contract disputes based on

state law that do not arise under federal law.

                                          IV.

        Project Management includes in its motion to remand a request that

Defendants pay its costs and expenses, including attorney’s fees, incurred as a

result of the removal pursuant to 28 U.S.C. §1447(c). (Mot. to Remand ¶ 5.) Title

28 U.S.C. § 1447(c) provides that “[a]n order remanding the case may require

payment of just costs and any actual expenses, including attorney’s fees, incurred

as a result of the removal.” The Supreme Court has explained that “absent

unusual circumstances, attorney’s fees should not be awarded when the removing

party has an objectively reasonable basis for removal.” Martin v. Franklin Capital

Corp., 546 U.S. 132, 136 (2005). “In applying this rule, district courts retain

discretion to consider whether unusual circumstances warrant a departure from the

rule in a given case”, but a court’s “reasons for departing from the general rule

should be faithful to the purposes of awarding fees under § 1447(c).” Id. at 141.

These purposes include “deter[ring] removals sought for the purpose of prolonging

litigation and imposing costs on the opposing party, while not undermining

Congress’ basic decision to afford defendants a right to remove as a general

matter, when the statutory criteria are satisfied.” Id. at 140.




                                          19
      Because its motion to remand is granted, Project Management is afforded

thirty days from the date this Memorandum Opinion and Order is filed to support

its request for costs and attorney’s fees. In so doing, it must provide legal support

for the position that Defendants lacked an objectively reasonable basis for removal,

including defining the phrase “objectively reasonable” in the context of removal. In

addition, it must provide the requisite documentation of and legal basis for the

costs and expenses that it requests. Defendants have twenty days to respond to

Project Management’s filing.

                                         V.

      For the reasons explained herein, IT IS HEREBY ORDERED that Plaintiff

Project Management Quality Services, LLC.’s Motion to Remand [Doc. #12] is

GRANTED IN PART in that this action is REMANDED to state court. The Court

reserves ruling on the request for costs and expenses until after the parties have

further briefed the issue as described above. IT IS FURTHER ORDERED that

Defendants’ Motion for Intra-District Transfer Pursuant to 28 U.S.C. § 1404(a)

[Doc. #7], Defendants’ Motion to Dismiss for Failure to State a Claim, and

Defendants’ Motion for Rule 11 Sanctions are DENIED AS MOOT.

      This, the 19th day of December, 2018.

                                              /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                         20
